DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton US 5469744 in view of Morris US 20120267981.
As to claim 1, Patton teaches “a wear sole (Figure 1, #117) including: a proximal surface configured to secure the frame to a distal end of a probe holder (Figure 1, #117 has a proximal surface which connects to #111) , a distal surface configured to contact a portion of a target surface (Figure 1, #117 has a distal surface interacting with #150); a frame body extending between the proximal and distal surfaces (Figure 1, #117); an aperture extending through the proximal surface, the body, and the distal surface (Figure 1, #114 is a membrane running across the proximal surface); and a channel extending from the proximal surface to a chamber in fluid communication with the distal surface (Figure 1, #119).” Patton does not explicitly teach the method of forming the frame.
Morris teaches “A method, comprising: forming a plurality of layers from at least one frame material, wherein adjacent ones of the plurality of layers are bonded to one another to define a frame (Claim 6, Figure 4).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Morris with that of Patton. Various assembly methods can be utilized to create a frame, and the bonding of layers is a known, common technique. The various bonded layers offer structural integrity resulting in a sturdy frame. 

As to claim 3, Patton teaches “wherein the chamber extends within the frame body between a distal surface of the membrane and the distal surface of the frame (Figure 1, #114 and below is a chamber between this and the bottom surface of #117).”

As to claim 4, Morris teaches “the plurality of layers define a first region including a first frame material exhibiting a first acoustic property and a second region including a second frame material, wherein the first and second regions occupy different locations within the frame (Claim 6, Figure 4 teaches a plurality of frame layers which each have acoustic properties).”

It would have been obvious to one of ordinary skill in the art before the filing of the invention to choose materials that would optimize the performance of the probe. Using one type of material over another involves routine skill in the art, so the substitution or choosing of materials would be obvious to one of ordinary skill in the art. It can be seen in Patton that the frame creates 2 chambers, and based on Morris the frame can consist of a plurality of layers. Choosing the material of the frame would be based on location and application of the device, therefore the selection of materials is a design choice. 

As to claim 5, the prior arts do not explicitly teach “wherein the first and second frame materials are different materials.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to choose materials that would optimize the performance of the probe. Using one type of material over another involves routine skill in the art, so the substitution or choosing of materials would be obvious to one of ordinary skill in the art. It can be seen in Patton that the frame creates 2 chambers, and based on Morris the frame can consist of a plurality of layers. Choosing the material of the frame would be based on location and application of the device, therefore the selection of materials is a design choice. 




As to claim 6, Patton teaches “define at least one cavity within the frame body (Figure 1 has 2 cavities).”
Morris teaches “a plurality of layers (Claim 6, Figure 4).”

As to claim 7, Patton teaches “at least one first cavity configured to receive a reinforcement material having a strength greater than a strength of the at least one frame material (Figure 1 has 2 cavities, #113 and #120, both of which can receive a reinforcement material having a strength greater than a strength of the at least one frame material. Using one type of material over another involves routine skill in the art, so the substitution or choosing of materials would be obvious to one of ordinary skill in the art).”
Morris teaches “a plurality of layers (Claim 6, Figure 4).”

As to claim 8, Patton teaches “at least one first cavity configured to receive a reinforcement material having a stiffness greater than a stiffness of the at least one frame material (Figure 1 has 2 cavities, #113 and #120, both of which can receive a reinforcement material having a strength greater than a strength of the at least one frame material. Using one type of material over another involves routine skill in the art, so the substitution or choosing of materials would be obvious to one of ordinary skill in the art).”
Morris teaches “a plurality of layers (Claim 6, Figure 4).”

As to claim 9, Patton teaches “at least one first cavity configured to receive a hardened material having a hardness greater than a hardness of the at least one frame material (Figure 1 has 2 cavities, #113 and #120, both of which can receive a reinforcement material having a strength greater than a strength of the at least one frame material. Using one type of material over another involves routine skill in the art, so the substitution or choosing of materials would be obvious to one of ordinary skill in the art).”
Morris teaches “a plurality of layers (Claim 6, Figure 4).”

As to claim 10, Patton teaches “at least one second cavity configured to reduce a weight of the frame as compared to a comparable frame formed without the at least one second cavity (Figure 1 has 2 cavities, #113 and #120, both of which can receive a reinforcement material having a strength greater than a strength of the at least one frame material. Using one type of material over another involves routine skill in the art, so the substitution or choosing of materials would be obvious to one of ordinary skill in the art).”
Morris teaches “a plurality of layers (Claim 6, Figure 4).”

As to claim 11, Patton teaches “one or more attachment features formed on or adjacent to the proximal surface and configured to secure the frame to the distal end of a probe holder (Figure 1 shows the frame being able to attach to the probe and also establish contact with a subject under test).”

(Column 3, lines 34-39).”

As to claim 14, Patton teaches “the channel is configured to cause a fluid received from a probe holder to flow laminarly from the proximal surface to the distal surface (Figure 1, #119).”

As to claim 15, Patton teaches “wherein the target is one of a pipe, a bar, a billet, or a rail wheel (Figure 1, #150 is the work piece. Although it is not specifically labeled as a pipe, bar or rail wheel, it is obvious to one of ordinary skill in the art to utilize the probe on various objects that need to be tested).”

As to claim 16, Patton teaches “wherein the target is formed from a composite material (Figure 1, #150 is the work piece. Although it is not specifically labeled as a pipe, bar or rail wheel, it is obvious to one of ordinary skill in the art to utilize the probe on various objects that need to be tested).”


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton US 5469744 in view of Morris US 20120267981 and in further view of Lindekugal US 20110313293.
As to claim 2, the prior arts teach the membrane but do not teach the membrane being located within the aperture.
(Figure 28B, #268 is a membrane within the aperture (aperture is cavity #262) of frame #260, which is a probe cap that is removable from a probe head).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lindekugal with that of Morris and Patton. The concept of having a membrane acts a separating element is known in the art and seen in Patton. The membrane distinguishes the 2 chambers and even isolates the fluids within the 2 chambers. Placing the membrane across an aperture or within an aperture is known, as seen in the prior arts, since the membrane, in either location, serves the same function. The membrane is used to separate chambers, but still allow for the passage of waves from the probe to the subject under test.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton US 5469744 in view of Morris US 20120267981 and in further view of Jackson US 20130074602.
As to claim 13, the prior arts do not explicitly teach a wear resistant layer.
Jackson teaches “placement of a wear resistant layer on at least a portion of the distal surface ([0006]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Jackson with that of Patton and Morris. A protection layer protects the sensitive electronics from damage, increase the life span of the probe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863